Citation Nr: 0120008	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97-32 521A	)	DATE
	)
	)


THE ISSUE

Whether a February 1991 decision of the Board of Veterans' 
Appeals (Board), which denied service connection for 
residuals of frostbite, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).

(Issues of an earlier effective date for the award of service 
connection for residuals of frostbite with axonal 
polyneuropathy, and service connection for erectile 
dysfunction, are the subjects of a separate decision.) 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


APPEARANCE AT ORAL ARGUMENT

Moving Party




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1942 to March 
1946.

This matter comes before the Board on the veteran's motion 
alleging CUE in a February 1991 Board decision which denied 
service connection for residuals of frostbite.  In an 
interlocutory order dated in August 1999, the Board granted a 
motion for a Board hearing on the CUE issue; such hearing was 
held in March 2001 at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  


FINDINGS OF FACT

A February 1991 Board decision, which denied the veteran's 
claim for service connection for residuals of frostbite, was 
reasonably supported by evidence then of record and 
prevailing legal authority; the Board decision was not 
undebatably erroneous. 


CONCLUSION OF LAW

There was no CUE in the February 1991 Board decision which 
denied the veteran's claims for service connection for 
residuals of frostbite.  38 U.S.C.A. § 7111 (West Supp. 
2000); 38 C.F.R. § 20.1403 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran had active service in the Army from November 1942 
to March 1946.  Service department records show that he was 
awarded the combat infantry badge and served in Europe.  
According to the separation qualification record, he was in 
the basic infantry for 6 months, and a squad leader for 12 
months.  He was an investigator for 12 months in the European 
theater; his duties in this assignment included the 
supervision of six civilians in the investigation of crimes 
against the allied military government.  Duties consisted of 
confining in prison, investigating and prosecuting of 
arrested civilians.  It was also reported he was an 
interpreter for 12 months.  

Service medical records do not show any complaints or 
findings of a cold injury or residuals.  The separation 
examination, dated in March 1946, showed no complaints or 
findings of frostbite or other cold injury of any area of the 
body, and the feet and pertinent systems were normal on 
examination.  

The file contains a copy of a claim for compensation received 
in March 1946, which included trench foot.  The veteran 
stated he had had trench foot in January 1945, and claimed 
that all of his toes were still red at all times, and that he 
had a stinging sensation in damp weather, and redness on the 
sides of the feet.  He said that over the heel of right foot 
he had a constant itch.  No treatment was identified.  

An RO rating decision dated in March 1946 denied service 
connection for trench feet, as not found on last examination; 
the last examination was noted to be service records.  In 
April 1946, he was notified that his claim was denied as a 
"foot condition" had not been found on the last 
examination.  He did not appeal.

In April 1946, he filed another compensation claim, for 
different disabilities, indicating that he had previously 
filed a claim in March 1946 at a different RO.  In August 
1946, it was discovered that two claims files had been 
created with two separate numbers based on the two claims.  
At that time, the files were merged, and a single claim 
number assigned.  

In October 1946, a VA examination was conducted concerning 
several claimed disabilities.  The veteran's statement of 
post-service medical treatment noted that he had been treated 
in two separate places in 1946 for nerves and for an ear 
condition; no reference to any post-service treatment for 
trench foot or frostbite was reported.  Neurological 
examination was entirely negative but for a hyperactivity in 
the deep and superficial reflexes, which were, however, 
equal.  As specific to the feet, he reported that he had been 
treated in France, at Camp Lucky Strike, in 1945, for trench 
foot.  Examination disclosed no objective residuals, and 
color and pulsation were noted to be good.  The pertinent 
diagnosis was history of trench foot, no objective residuals.  

Service connection for residuals of trench feet was again 
denied by RO rating decision dated in March 1947, as not 
found on last examination.  In March 1947 he was informed of 
that determination.  He did not appeal.

The report of a VA examination in October 1948 did not 
contain any complaints or findings pertaining to the feet.  
Likewise, although the veteran complained that his general 
condition was terrible on a VA examination in May 1949, no 
complaints or findings specific to the feet were reported.  
Subsequent examinations and VA treatment records did not show 
any complaints pertaining to the feet, until a 1979 record of 
treatment for probable gout of the left great toe.  An 
orthopedic consult, dated in April 1986, noted pain and 
cramping of the peroneal muscles, characteristic of a 
peroneal spastic flat foot, and special inserts were 
prescribed.  

In March 1987, the veteran reported a six month history of 
bilateral cold feet.  He did not have any pain, numbness, 
tingling, or claudication.  He gave a history of frostbite 
and trench foot in both feet.  On examination, the feet were 
warm, without ulcers, with normal capillary refill, and good 
pulses (right greater than left).  A consult request to the 
vascular clinic, to evaluate for possible arterial 
insufficiency, noted that the veteran complained of severe 
cold feet, and that although his pulses were good, he had no 
hair growth on the toes.

According to a letter dated in October 1987 from T. Riley, 
M.D., the veteran had burning and coldness in his feet which 
he related to a pain that began behind his right leg a few 
months earlier.  He had seen several doctors about it.  He 
took several medications, including allopurinol which he took 
for gout.  He had slight atrophy of the skin from the knee 
downward, diminished sensibility to pin, temperature, and 
light touch distally in all four extremities, but most 
especially vibration.   His reflexes were quite brisk.  Dr. 
Riley believed that the veteran had a polyneuropathy, 
probably an axonal-type process.  He explained that axonal 
neuropathies tended to be sensory predominantly, and to cause 
nighttime burning and pain, and often spared the reflexes 
until fairly advanced.  The commonest causes for axonal 
neuropathies tended to be chemicals or drugs, including 
allopurinol.  Renal disease and gammopathies were also 
possible causes.  He recommended withholding the allopurinol 
if possible, and doing renal functional studies and possibly 
protein electrophoresis.    

VA records show that in September 1987 the veteran complained 
of cold feet, although the feet were warm to the touch, and 
all pulses were present.  He gave a history of frostbite and 
trench foot.  In October 1987, he complained of coldness and 
pain to the knee in the right foot.  He had reportedly seen a 
private neurologist, who suggested a diagnosis of peripheral 
neuropathy, possibly secondary to allopurinol.  Examination 
was normal, and differential diagnoses were noted to include 
peripheral neuropathy, and decreased circulation.  It was 
planned to try omitting the allopurinol and if the symptoms 
persisted, to recheck circulation using Doppler.  In November 
1987, he still complained of cold feet.  

In May 1988, he reported that his feet were still cold.  
Examination was normal, and it was noted that laboratory 
studies and electromyogram had been normal.  His symptoms had 
improved since discontinuing the allopurinol.  The assessment 
was question of peripheral neuropathy.  In August 1988, 
concerning cold feet, it was noted that there was a possible 
subtle defect in circulation, and a trial with medication was 
planned.  

In January 1989, the veteran's then representative filed a 
claim for service connection on his behalf, noting that he 
contended that he suffered severe frostbite and trench foot 
during service.  It was requested that treatment records 
dated in January 1989 be obtained. 

VA treatment records dated in December 1988 show that the 
veteran complained of continued numbness in the feet.  It was 
noted that work-up had been negative.  The symptoms were 
questionably related to frostbite.  In January 1989, he still 
complained of cold feet.  He was seen in the vascular clinic, 
where a history of frostbite during World War II was noted.  
Lower extremity arterial Doppler's were reported, and the 
assessment was questionable sympathetic dystrophy.  Later 
that month, it was noted that he wanted a vascular follow-up 
for his cold feet, which had been present for 11/2 years.  He 
gave a history of frostbite in service.  On examination, 
there were no vascular deficiencies, and he was to be 
referred for a neurology consult.  

S. Shuman, M.D., wrote, in a letter dated in February 1989, 
that the veteran was being treated for a condition where he 
constantly suffers from cold lower extremities from the knees 
down.  He was being evaluated for possible neuropathy.  Dr. 
Shuman noted that, "These symptoms appear to be related to 
the time he had frostbite in his legs during World War II."  
He stated that he had treated the veteran for a similar 
condition in about 1986.  

In March 1989, the RO denied the veteran's claim for service 
connection for residuals of frostbite of the face, hand, and 
feet, previously considered as trench foot.  

The veteran submitted a statement from a fellow serviceman, 
R. Barr, dated in June 1989, who reported that the veteran 
had gone on sick call for severe frostbite, and that when he 
returned several days later, he remembered that his face was 
swollen or puffed up.  

In July 1989, the veteran submitted a copy of the February 
1989 letter from Dr. Shuman, which included a typed addendum, 
dated in July 1989, relating that it had been brought to his 
attention that the date 1986 should be 1946.  The veteran 
also submitted a letter explaining that "1986" had been a 
typographical error.  

VA treatment records dated in August 1989 show treatment in 
the podiatry clinic for flat feet, and in the neurology 
clinic for polyneuropathy, with a history of trench foot and 
frostbite in 1945.  The last electromyogram conducted 18-24 
months ago did not show any evidence of neuropathy.  In 
September 1989, the veteran continued to complain of 
bilateral "coldness" with near constant pain in the feet.  
The assessment was polyneuropathy.  

At a hearing before an RO hearing officer in November 1989, 
the veteran described the symptoms of frostbite he had 
experienced in service, including being covered with white 
blotches from the top of his head to the soles of his feet.  
He stated that he had been hospitalized in a field hospital 
for 5 days due to frostbite and trench foot, and that he had 
been exposed to extreme temperatures involving rain and 
coldness.  He had been told to rub the areas with snow.  He 
also stated that he had filed a claim shortly after 
discharge.  With respect to Dr. Shuman's letter, he stated 
that Dr. Shuman did not have records going back to 1946, but 
that he had recalled treating the veteran for frostbite in 
1946.  He also testified that he had been essentially 
symptom-free from about 1947 until his feet had started to 
hurt in 1987.  

The above-summarized evidence was on file at the time of the 
February 28, 1991 Board decision which denied service 
connection for residuals of frostbite.  In that decision, the 
Board noted the following:

In rating actions dated in March 1946 and 
March 1947, service connection for trench 
feet was denied.  Those decisions were 
based on findings that the claimed 
disorder was not shown during active 
service or at any time thereafter.

The reopened claim for service connection 
for this disorder, claimed as residuals 
of frostbite, has been carefully examined 
to determine if a new factual basis is 
presented.  However, neither the 
previously considered evidence nor the 
additional evidence submitted by the 
veteran shows the presence of frostbite 
during the veteran's active miliary 
service or at any time thereafter.  The 
veteran is currently shown to have 
problems with his feet but these problems 
are not shown to be attributable to 
frostbite and, even if they were, the 
evidence does not show that the veteran 
sustained frostbite during his active 
military service nor are residuals of 
frostbite shown at any time in close 
proximity to service.  Accordingly, the 
Board is of the opinion that a new 
factual basis has not been presented upon 
which a grant of service connection can 
be made.  

On May 23, 1991, the veteran filed an application to reopen 
his claim for service connection for residuals of frostbite 
of the feet, to include chronic axonal polyneuropathy.  This 
was initially denied by the RO, and in the course of 
appellate development, the veteran submitted documents 
purporting to be service department records, showing 
treatment for trench foot and frostbite during service.  

Evidence submitted in connection with the reopened claim also 
included the report of an August 1991 evaluation at a VA 
facility, which resulted in an impression of chronic lower 
extremity burning pain secondary to frostbite during World 
War II.  In addition, a letter dated in July 1991 from L. 
Jimenez, M.D., summarizing an evaluation of the veteran's 
complaints of burning paresthesias in the feet since 1987, 
noted a noncontributory medical history except for frostbite 
injury in 1945.  The symptoms were felt to be most likely due 
to an axonal sensory polyneuropathy which had been long-
standing.  

In January 1993, the veteran presented testimony at a hearing 
before an RO hearing officer.  In addition, he presented 
additional evidence, in the form of original, handwritten 
documents, the originals of which he showed to the hearing 
officer, and copies of which have been incorporated into the 
claims file.  According to his testimony, these consisted of 
letters he sent while in service, as well as notes that he 
took following examinations at a VA facility and a Soldier's 
Home in 1946 and 1947.  He testified that he had only 
recently found these documents.  He testified that he did not 
receive any treatment after that for frostbite or trench foot 
residuals until the 1980s.  

In a decision dated in February 1993, the RO hearing officer 
reopened and granted the claim for service connection for 
residuals of frostbite.  The hearing officer found that the 
veteran's sworn testimony was corroborated by evidence 
developed immediately after service separation regarding 
findings reported by physicians who accorded him treatment 
for residuals of frostbite, the veteran had symptomatology 
directly attributable to frostbite shortly after service 
separation, the veteran asserted claim for same at the time 
of separation from World War II service, and recent advances 
in medical literature were of such nature as to permit 
favorable action upon the veteran's claim for service 
connection for residuals of frostbite.  As to recent medical 
literature, the hearing officer referred to a November 1992 
information letter from the Veterans Health and Research 
Service.  In addition, the RO hearing officer granted service 
connection for chronic axonal polyneuropathy.  It was stated 
that such was shown to be a residual disability of delayed 
origin upon review of the November 1992 information letter 
from the Veterans Health and Research Service.   This 
reportedly stated that peripheral neuropathy should be 
service-connected, absent intercurrent causality.  The 
hearing officer found that the veteran's neurological 
symptoms were primarily characterized by sensory deficits, 
complaints of burning pain consistent with residual 
disability resulting from neuropathy secondary to frostbite, 
and were not of such magnitude as to be associated with the 
genetically inherited form of chronic axonal neuropathy.  It 
was stated these symptoms overlap with other symptomatology 
as a residual of frostbite during World War II and should be 
so evaluated.  

The RO implemented this decision by rating action dated in 
February 1993, which established service connection for 
residuals of frostbite with axonal polyneuropathy and 
assigned a 30 percent evaluation, effective from May 23, 
1991.  

In November 1995, the Board denied the veteran's claim of 
entitlement to an earlier effective date for the award of 
service connection for residuals of frostbite with axonal 
polyneuropathy.  The veteran appealed to the U.S. Court of 
Veterans Appeals (now named the U.S. Court of Appeals for 
Veterans Claims), and a joint motion for remand was filed by 
the parties to the appeal, and granted by the Court, in 
September 1996.  In connection with the development pursuant 
to the Court's order, the CUE claim was raised.  

In written statements and in argument at a March 2001 Board 
hearing, the veteran and his representative asserted that 
there was CUE in the February 1991 Board decision which 
denied service connection for residuals of frostbite.  It was 
argued that the Board in February 1991 did not consider 38 
U.S.C.A. § 1154 and did not consider all the evidence 
including a February 1947 report of medical history.

Analysis

The veteran asserts that a February 1991 Board decision, 
which denied service connection for residuals of frostbite, 
should be reversed based on CUE.  After the February 1991 
Board decision, the RO granted a reopened claim for service 
connection for frostbite residuals, and the veteran is 
pursuing the Board CUE motion in an effort to obtain an 
earlier effective date for service connection.  

There is nothing in the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), which would 
require further VA notice or duty to assist with respect to 
the veteran's Board CUE motion.  He has been apprised of the 
legal requirements for the CUE claim, and he has been 
afforded a Board hearing on the matter.  Moreover, CUE 
determinations must be made based on evidence of record at 
the time of the challenged decision. 

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.  The United States 
Court of Appeals for the Federal Circuit has upheld all the 
regulations concerning Board CUE, 38 C.F.R. §§ 20.1400-
20.1411, with the exception of a procedural portion of 
38 C.F.R. § 20.1404(b) which has no bearing on the instant 
case.  Disabled American Veterans v. Gober, 234 F.3d. 682 
(Fed. Cir. 2000).

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following:  (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist.  The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the 
requirements for a viable claim of CUE as set forth in the 
case law of the United States Court of Appeals for Veterans 
Claims, as well as the United States Court of Appeals for the 
Federal Circuit.  In brief, the court cases indicate that CUE 
is a very specific and rare kind of error; it is the kind of 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  To find CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the law in effect at that time 
was incorrectly applied; the error must be undebatable and of 
a sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and the 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Allegations 
that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE.  Similarly, the VA's breach of its duty to 
assist cannot form a basis for a claim of CUE.  See, e.g., 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 13 Vet. App. 1 (1999); Bustos v. West, 179 F.3d 1378 
(Fed.Cir. 1999); Link v. West, 12 Vet. App. 39 (1998); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 
Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The veteran contends, in part, that the Board failed to apply 
38 U.S.C.A. § 1154(b) in its February 1991 decision.  At the 
time of the February 1991 Board decision, this statutory 
provision was numbered 38 U.S.C.A. § 354; it was renumbered 
and amended by Public Law 102-83, §§ 4(b)(1), 5(a), August 6, 
1991, 105 Stat. 404, 406.  However, for convenience in 
addressing the veteran's arguments, which refer to the 
statute by its current number, the Board will likewise refer 
to it by its current number.  That section then stated:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Administrator shall accept as 
sufficient proof of service- connection 
of any disease or injury alleged to have 
been incurred in or aggravated by such 
service satisfactory lay or other 
evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection for such injury or disease may 
be rebutted by clear and convincing 
evidence to the contrary.  The reasons 
for granting or denying service-
connection in each case shall be recorded 
in full.

In this case, the veteran received the combat infantryman 
badge, and 38 U.S.C.A. § 1154(b) was applicable.  However, 
the veteran has not shown that the law was not considered by 
the Board in Feburary 1991 or that failure to apply the 
statute was the type of error which, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the outcome 
would have been manifestly different.  In this regard, the 
Board's decision noted, in part, that the veteran's current 
foot problems were not shown to be related to claimed 
frostbite in service.  Although an opinion from Dr. Shuman, 
dated in 1989, was to the effect that the symptoms appeared 
to be related to in-service frostbite, this evidence was 
weighed by the Board in conjunction with the other evidence, 
and a disagreement as to how the evidence was weighed cannot 
be CUE.  Even if 38 U.S.C.A. § 1154(b) were invoked to 
establish an episode of frostbite in service, service 
connection would still require satisfactory medical evidence 
of a current related disability, and it cannot be said that 
at the time of the February 1991 Board decision all 
reasonable adjudicators would have found such current related 
disability from the medical evidence then available.  Thus, 
the veteran has not demonstrated CUE in the February 1991 
Board decision with regard to application of 38 U.S.C.A. 
§ 1154.

With respect to whether the correct facts were before the 
Board at the time of the February 1991 decision, it is 
alleged that a February 1947 statement of medical history was 
in the file all along, including at the time of the February 
1991 Board decision.  The Board notes that, aside from 
questions involving the authenticity of this record, it only 
shows a history of acute frostbite and acute trench foot, and 
does not address the question of whether the veteran had 
residuals present at the time of service separation or at any 
time thereafter.  Consequently, even assuming that this 
record was in the file, and is authentic, the record would 
have been weighed in conjunction with the other evidence of 
record, and it has not been shown that the outcome would have 
been manifestly different.  No CUE with respect to this 
allegation is shown.

The 1996 joint motion and Court order directed the Board to 
consider whether the February 1991 Board decision subsumed 
the 1946 and 1947 RO rating decisions, or whether the claim 
for frostbite was an "entirely different" claim than trench 
foot.  Thus, it must be determined whether it was CUE for the 
Board, in February 1991, to have considered the claim before 
it at that time as a reopened claim, rather than a new claim.  
The claim filed in January 1989 referred to both frostbite 
and trench foot.  The March 1989 rating decision denied 
service connection for "claimed frostbite of face, hands and 
feet, previously denied as trench feet residuals."  Although 
statements from the veteran mentioned having had both trench 
foot and frostbite in service, he was claiming current 
residuals of frostbite.  As a practical matter, these are the 
same basic disability, involving a cold injury.  At the time 
of the 1991 Board decision, both trench foot and frostbite 
were rated under Diagnostic Code 7122, "frozen feet, 
residuals of (immersion foot)."  38 C.F.R. § 4.104, Code 
7122 (1990).  Currently, that diagnostic code encompasses 
"cold injury residuals."  38 C.F.R. § 4.104, Code 7122 
(2000).  Therefore, for rating purposes, they are considered 
the same disability.  While the veteran feels that frostbite 
is a much more severe condition than trench foot, with more 
severe residuals, this would affect the level of disability 
present, rather than the existence of disability.  Thus, 
particularly since, for rating purposes, they are not 
considered to be different disabilities, it was not erroneous 
for the Board to have considered the claim as a reopened 
claim.  Furthermore, there is no indication that the outcome 
would have been manifestly different had the claim been 
considered as a "new" claim.  In this regard, the Board's 
decision was partly based on its finding that the veteran did 
not have current residuals of any frostbite in service.  

At his March 2001 Board hearing, the veteran did not raise 
any other allegations of CUE in the February 1991 Board 
decision.  Much of the veteran's testimony concerning alleged 
error pertained to a forensic report of the Inspector 
General's office, dated in May 1997, which was not in 
existence at the time of the February 1991 Board decision, 
and thus not relevant to a CUE claim.

Considering the evidence available at the time of the 
February 1991 Board decision, and the law then in effect, 
there is nothing to compel a conclusion, to which reasonable 
minds could not differ, that service connection for residuals 
of frostbite was warranted at that time.  There was no 
undebatable error of fact or law that would have manifestly 
changed the outcome, and the Board finds no CUE in the 
February 1991 Board decision.  38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1403. 


ORDER

The motion to revise or reverse the February 1991 Board 
decision on the basis of CUE is denied.



		
L. W. TOBIN
Member, Board of Veterans' Appeals

 



